ON MOTION FOR REHEARING
In its motion for rehearing appellants complain that we have held that appellants must specifically state “the trial court erred in granting the motion for summary judgment” in order to preserve their right to complain on appeal of the summary judgment granted by the trial court. They argue that our opinion requires specific words of art to complain of a trial court error in granting summary judgment even though our attention is directed to the error upon which they rely, and that our holding is not consistent with Fambrough v. Wagley, 169 S.W.2d 478, 482 (Tex.1943).
In our view there is no inconsistency in our holding here and that in Fambrough. The court in Fambrough essentially holds that a point is sufficient if it directs the attention of the court to the matter complained of, and the court will look to the point and the statement and, argument thereunder to pass on any claimed error. The basic complaint in a summary judg*408ment appeal is that the trial court erred in granting summary judgment, and having so complained, the appellant may set out as many reasons for reversal as may be found in the record.
We quote from Watson v. Glen Falls Insurance Company, 505 S.W.2d 793, 797 (Tex.1974):
“Hence, Malooly Brothers, Inc. v. Napier, 461 S.W.2d 119 (Tex.1970), precludes any recovery by Mrs. Watson since she neither challenged the summary judgment on the correct ground nor preserved the correct ground via a general assignment of error in granting the summary judgment.”
See Morgan v. Fox, 536 S.W.2d 644, 650 (Tex.Civ.App.—Corpus Christi 1976, writ ref’d n. r. e.).
Motion for rehearing is overruled.